IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


THE HUNTINGTON NATIONAL BANK,          : No. 38 WAL 2015
SUCCESSOR IN INTEREST TO SKY           :
BANK,                                  :
                                       : Petition for Allowance of Appeal from the
                  Respondent           : Order of the Superior Court
                                       :
                                       :
           v.                          :
                                       :
                                       :
ROCK FERRONE A/K/A ROCK A.             :
FERRONE AND MARCIA FERRONE             :
A/K/A MARCIA M. FERRONE A/K/A          :
MARCIA A. FERRONE,                     :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.